Citation Nr: 1041416	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  06-18 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
recurrent sinusitis.

2.  Entitlement to an initial compensable rating for chronic 
otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel





INTRODUCTION

The Veteran served on active duty from November 1981 to August 
2002.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  

In May 2009 the Board remanded the case for further action by the 
originating agency.  The case has been returned to the Board for 
further appellate action.


FINDINGS OF FACT

1.  The Veteran's recurrent sinusitis is manifested by symptoms 
such as frequent episodes of congestion and crusting, and 
requires daily treatment with medication.  

2.  The Veteran's chronic otitis media is manifested by symptoms 
such as episodes of ear itching and changes in the tympanic 
membranes that most nearly approximate suppuration.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent 
for recurrent sinusitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.31, 4.97, Diagnostic Codes 6510-6514 
(2010).

2.  The criteria for an initial 10 percent rating, but not 
higher, for chronic otitis media have been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.87, Diagnostic Code 6200. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that increased initial ratings are warranted 
for his recurrent sinusitis and chronic otitis media.  Disability 
evaluations are determined by comparing a Veteran's present 
symptomatology with criteria set forth in VA's Schedule for 
Rating Disabilities (Rating Schedule), which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability 
ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  Where, as here, the question for 
consideration is the propriety of the initial disability rating 
assigned, evaluation of the medical evidence since the grant of 
service connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).


Recurrent Sinusitis

Service connection for recurrent sinusitis was granted in the 
November 2005 rating decision on appeal.  An initial 10 percent 
evaluation was assigned, effective September 1, 2002.  In a May 
2010 rating decision, an increased evaluation of 50 percent was 
assigned, also effective September 1, 2002.  

The Veteran's current 50 percent rating for recurrent sinusitis 
is assigned under Diagnostic Code 6510 and the General Rating 
Formula for Sinusitis.  38 C.F.R. § 4.97, Diagnostic Codes 6510-
6514 (2010).  A 50 percent evaluation is the maximum possible 
under the general rating formula, therefore an increased rating 
is not possible under the criteria for rating sinusitis. 

The Board has considered whether there is any other schedular 
basis for granting a higher rating, but has found none.  Although 
ratings in excess of 50 percent are possible under diagnostic 
codes upon a showing of impairment to the larynx and  a specific 
type of rhinitis, the Board finds that the Veteran's 
manifestations of sinusitis, including daily crusting, 
congestion, and daily treatment with medication, do not most 
nearly approximate these disabilities.  Therefore, rating his 
sinusitis by analogy to these conditions is not appropriate and 
an increased rating is not warranted.  The Board has considered 
the doctrine of reasonable doubt but has determined that it is 
not applicable to this period because the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21.


Chronic Otitis Media

Service connection for chronic otitis media was granted in the 
November 2005 rating decision on appeal.  An initial 
noncompensable evaluation was assigned, effective September 1, 
2002 under Diagnostic Code 6200 for rating suppurative otitis 
media.  Under this diagnostic code, a 10 percent evaluation is 
assigned during suppuration or aural polyps.  As Diagnostic Code 
6200 does not provide for a zero percent rating, the current 
noncompensable rating was assigned in accordance with 38 C.F.R. § 
4.31 (a zero percent evaluation will be assigned when the 
requirements for a compensable evaluation are not met).

The Veteran contends that a compensable rating is warranted for 
his chronic otitis media as it manifests recurrent episodes of 
infection usually associated with his sinusitis.  The Board finds 
that a compensable evaluation is warranted under Diagnostic Code 
6200 as the Veteran's otitis media most nearly approximates 
frequent episodes of suppuration (i.e. discharge of pus).  A 
December 2005 letter from the Veteran's private physician 
characterize his otitis media as severe, in that she reported 
that he had "recurrent severe episodes of sinusitis and otitis 
media since 1985."  The adjective "severe" could modify the 
sinusitis alone or both the sinusitis and the otitis media.  
Given this ambiguity, the Board will resolve reasonable doubt in 
the Veteran's favor and conclude that the physician characterized 
the otitis media as severe.  This physician's treatment records, 
for the period from 1999 to early 2006, contain references to 
changes in the tympanic membranes (i.e., eardrums) most 
frequently, but also refer on occasion to ear itching, and refer 
to ear effusion (i.e., escape of fluid) at least two times, in 
September 2003 and January 2005, although none of the records of 
post-service treatment or examination refer to suppuration or pus 
in the ears.  While aural polyps and suppuration were not found 
upon VA examination in July 2009, the examiner noted the 
Veteran's complaints of ear infections occurring two to three 
times per month and noted redness within the ear canal.  Despite 
the lack of any reference to aural polyps and/or suppuration or 
pus during the pertinent period, the Board finds that the 
manifestations of the Veteran's otitis media most nearly 
approximate suppuration on the basis of the frequency of 
treatment for otitis and the redness noted on examination in July 
2009.  Thus, a maximum 10 percent evaluation is warranted under 
Diagnostic Code 6200.

A note following Diagnostic Code 6200 states that complications 
of otitis media, including hearing loss and tinnitus, are to be 
rated separately under the appropriate diagnostic code.  While 
the Veteran was noted to have mild and occasional tinnitus by the 
June 2010 VA audiological examiner, the etiology of this 
condition was unknown and the examiner did not attribute it to 
the otitis.  Therefore, the Board cannot rate it as a separate 
complication of service-connected otitis media.  Additionally, 
the Veteran has no hearing impairment, labyrinthitis, facial 
nerve paralysis, or bone loss of the skull associated with his 
otitis media.  Hence, separate ratings for these conditions is 
also not warranted.  

The Board has considered whether there is any other schedular 
basis for granting a higher rating, but has found none.  In 
addition, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this period 
because the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Other Rating Considerations

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims 
(Court) has set out a three-part test, based on the language of 
38 C.F.R. § 3.321(b)(1), for determining whether a veteran is 
entitled to an extra-schedular rating: (1) the established 
schedular criteria must be inadequate to describe the severity 
and symptoms of the claimant's disability; (2) the case must 
present other indicia of an exceptional or unusual disability 
picture, such as marked interference with employment or frequent 
periods of hospitalization; and (3) the award of an extra-
schedular disability rating must be in the interest of justice.  
Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria in this case contemplate 
the Veteran's disabilities.  The Veteran's sinusitis and otitis 
media are manifested by symptoms such as frequent episodes of 
congestion and crusting of the nose and ears that requires daily 
treatment with medication and past surgery.  These manifestations 
are contemplated in the rating criteria which rate the 
disabilities based on similar symptoms.  The rating criteria are 
therefore adequate to evaluate the Veteran's disabilities and 
referral for consideration of extraschedular rating is not 
warranted.

The Court has also held that a request for a total disability 
rating due to individual employability resulting from service-
connected disability (TDIU), whether expressly raised by a 
veteran or reasonably raised by the record, is not a separate 
claim for benefits, but is rather part of the adjudication of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  Thus, when entitlement to TDIU is raised during the 
appeal of a rating for a disability, it is part of the claim for 
benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the 
Veteran is unemployable due to his service-connected sinusitis 
and otitis media.  He has not reported any impact on his 
employment stemming from these disabilities, and there is no 
medical evidence that the Veteran is unable to perform work 
duties because of his symptoms.  In fact, the June 2010 VA 
audiological examiner specifically found that otitis media had no 
effect on the Veteran's occupation.  Therefore, remand or 
referral of a claim for TDIU is not necessary as there is no 
evidence of unemployability due to the service-connected 
sinusitis or otitis media.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

This appeal arises from disagreement with the initial evaluations 
following grants of service connection.  The courts have held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and private medical records.  
Additionally, the Veteran was provided proper VA examinations in 
response to his claims.

The Board also finds that VA has complied with the May 2009 
remand orders of the Board.  Only substantial, and not strict, 
compliance with the terms of a Board remand is required pursuant 
to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 
22 Vet. App. 97 (2008).  In response to the Board's May 2009 
remand, the Veteran was provided VA examinations in June and July 
2009 to determine the current severity of the disabilities on 
appeal.  In addition, the claims were readjudicated in a May 2010 
rating decision and supplemental statement of the case (SSOC).  
Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to an initial rating in excess of 50 percent for 
recurrent sinusitis is denied.

Entitlement to an initial 10 percent rating for chronic otitis 
media is granted.




____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


